Citation Nr: 0408722	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-07 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a left knee injury, to include instability, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
degenerative changes of the left knee, with limitation of 
motion, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for low 
back syndrome with degenerative arthritis, degenerative disc 
disease, and spondylolisthesis at L4-L5, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1940 to 
May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
issues of entitlement to a disability evaluation greater than 
10 percent for status post left knee injury with degenerative 
arthritis and entitlement to a disability evaluation greater 
than 10 percent for low back syndrome with degenerative 
arthritis.  

Following notification of the decision, the veteran perfected 
a timely appeal with respect to the denial of his increased 
rating claims.  Thereafter, by a January 2003 rating action, 
the RO, in pertinent part, awarded an increased evaluation of 
20 percent, effective from December 21, 1999, for the 
service-connected low back syndrome with degenerative 
arthritis, degenerative disc disease, and spondylolisthesis 
at L4-L5.  Subsequently, by an April 2003 rating action, the 
RO, in pertinent part, confirmed the 10 percent disability 
rating for the service-connected residuals of a left knee 
injury, to include instability, and also granted a separate 
10 percent evaluation, effective from December 21, 1999, for 
degenerative changes of the left knee with limitation of 
motion.  


REMAND

With regard to the veteran's increased rating claims for his 
service-connected left knee disabilities, the Board notes 
that he was last accorded a VA examination of these disorders 
in February 2000.  According to the report of this 
evaluation, the veteran complained of difficulty bending his 
left knee, an inability to walk long distances, severe pain 
and swelling of this joint upon prolonged walking, and a 
crunching sensation in this joint.  Initially, the examiner 
noted that the veteran was "somewhat uncooperative to the 
examination."  Specifically, the examiner noted that the 
veteran demonstrated full extension of his left knee upon 
standing but then a lack of 30 degrees of extension of this 
joint upon sitting.  The examiner concluded that, at least, 
the veteran had extension to within 5 degrees of full.  Also, 
the veteran exhibited flexion of his left knee to 
approximately 120 degrees when sitting but only to 80 degrees 
on the examination table.  Further examination of the 
veteran's left knee demonstrated no varus or valgus 
instability, some pain to palpation of the medial joint line, 
no pain laterally, no anterior or posterior instability, no 
fusion, normal tracking of the patella, a moderate amount of 
crepitus, pain in the medial and lateral compartments, and a 
six-centimeter well-healed scar (which was not raised) over 
the anteromedial aspect of the joint.  X-rays taken of the 
veteran's left knee showed tricompartmental degenerative 
joint disease.  

At a June 2002 VA outpatient treatment session, the veteran 
complained of longstanding left knee pain and "end stage" 
degenerative joint disease.  A physical examination of the 
veteran's left knee demonstrated a neurovascularly intact 
system, 2+ varus deformity, no effusion, and a range of 
motion from 5 degrees to 115 degrees.  X-rays taken of the 
veteran's left knee showed severe degenerative changes.  The 
examiner provided an impression of end stage degenerative 
joint disease of the left knee and recommended that the 
veteran return to the clinic in six months.  

At a subsequent private outpatient treatment session 
conducted in May 2003, the veteran described considerable 
pain in his left knee.  A physical examination of this joint 
demonstrated moderate restriction of motion with pain and 
crepitus on motion, a very slow gait, and markedly stooped 
posture.  The veteran's treating physician assessed extensive 
osteoarthritis of the left knee.  

Significantly, the recent VA and private evaluations 
completed after the February 2000 VA examination do not 
provide information regarding any instability of the 
veteran's left knee despite the repeated findings of 
extensive osteoarthritis of this joint.  Such evidence is 
necessary to evaluate the veteran's service-connected 
residuals of a left knee injury, to include instability.  
See, 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  

Moreover, according to the most current evidence of record 
which was obtained at the May 2003 private outpatient 
treatment session, the veteran has extensive osteoarthritis 
of his left knee with moderate restriction of motion as well 
as pain and crepitus on motion.  Importantly, however, the 
treating physician did not provide the specific ranges of 
motion of the veteran's left knee.  Such evidence is 
necessary to evaluate the veteran's service-connected 
degenerative changes of his left knee.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, and 5261 (2003).  

With regard to the veteran's claim for a disability rating 
greater than 20 percent for his service-connected low back 
syndrome with degenerative arthritis, degenerative disc 
disease, and spondylolisthesis at L4-L5, the Board notes that 
the schedular criteria by which service-connected back 
disabilities are rated changed twice during the pendency of 
the veteran's appeal.  Initially, a change to a particular 
diagnostic code (5293) was made effective in September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5293).  

This initial change to Diagnostic Code 5293 was incorporated 
into a subsequent alteration in all of the spinal diagnostic 
codes.  Specifically, the second change in the spinal rating 
criteria became effective on September 26, 2003.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  A review of 
the claims folder in the present case indicates that the RO 
has considered these changes in the relevant rating criteria 
and has notified the veteran of the alterations made to the 
relevant back rating criteria in the supplemental statement 
of the case issued in October 2003.  

Importantly, however, a review of the claims folder indicates 
that the only VA examination that the veteran was accorded 
for his service-connected low back disability was the 
evaluation completed in February 2000.  Significantly, 
however, the February 2000 VA examination does not provide 
sufficient evidence to evaluate the veteran's 
service-connected low back disability pursuant to the new 
rating criteria listed at Diagnostic Code 5293.  See, 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293) and 68 Fed. Reg. 51,454-
51,458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  Moreover, the records 
of subsequent outpatient treatment and evaluation of the 
veteran's low back after this VA examination do not provide 
all the necessary information.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private and VA health 
care providers who rendered left knee and 
low back treatment to him in recent 
years.  The Board is particularly 
interested in records of left knee and 
low back treatment that the veteran has 
received from Dr. Thurman Gillespy, Jr. 
since June 2003 and from the VA Medical 
Center in Tampa, Florida since June 2002.  
After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of his 
service-connected residuals of a left 
knee injury to include instability; the 
service-connected degenerative changes of 
his left knee; and the service-connected 
low back syndrome with degenerative 
arthritis, degenerative disc disease, and 
spondylolisthesis at L4-L5.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

Specifically with regard to the veteran's 
service-connected left knee disabilities, 
the examiner should provide the ranges of 
motion of this joint and note the 
severity of any subluxation or 
instability.  Furthermore, the examiner 
should note whether the veteran's left 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran uses his left knee 
repeatedly over a period of time.  

With regard to the veteran's 
service-connected low back syndrome with 
degenerative arthritis, degenerative disc 
disease, and spondylolisthesis at L4-L5, 
the examiner should provide the ranges of 
motion of the veteran's lumbar spine.  
Furthermore, the examiner should note 
whether the veteran's low back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his low back repeatedly over a period of 
time.  

Also, the examiner should obtain from the 
veteran information concerning the 
frequency of any incapacitating episodes 
(involving bed rest prescribed by a 
physician and treatment by a physician) 
that he has experienced as a result of 
his service-connected low back disability 
in the past 12 months.  

3.  The RO should then adjudicate the 
issues on appeal.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC in October 2003.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for the scheduled examination may result in 
the denial of his claims.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




